Exhibit 10.1

 

Director Equity Compensation Plan

 

The Board approved a Director Equity Compensation Plan under the Registrant’s
existing 2002 Stock Plan (the “Stock Plan”), which was filed with the Securities
and Exchange Commission as Exhibit 10.4 to the Registrant’s Form S-1 on March 6,
2002. The Director Equity Compensation Plan provides for a monthly grant of
stock options to each non-employee Director of the Registrant in consideration
for services provided to the Registrant and subject to the terms and conditions
of the Stock Plan. The number of stock options to be granted monthly shall be
determined by the following formula: $10,000 / ([Fair Market Value on the date
of grant] * 0.25). Each monthly grant shall be made on the first trading day of
the month, shall be fully vested upon grant and shall be exercisable at a strike
price equal to the Fair Market Value (as defined in the Stock Plan) on the date
of grant. The Registrant’s Directors do not currently receive cash compensation
for services they provide as Directors or committee members.

 

This compensation arrangement will be administered on a non-discretionary basis
by the Stock Option Committee of the Registrant’s Board of Directors, provided
that only the Board may change the amount or terms of future grants. This
compensation arrangement will renew each year unless action is taken to the
contrary by the Board.